In an action, inter alia, to impress a trust on real property, defendant appeals from an order of the Supreme Court, Nassau County, entered May 6, 1977, which denied his motion to transfer the action to the Supreme Court, Queens County. Order affirmed, with $50 costs and disbursements. The motion for a change of venue on the ground that the county designated by the plaintiff is not a proper one under CPLR 507, brought almost two years after the answer was served (cf. CPLR 511, subd [a]), was not made until after the cancellation of the notice of pendency, pursuant to stipulation, and the sale of the real property. On this record the denial of the motion constituted a proper exercise of discretion (see 2 Weinstein-KornMiller, NY Civ Prac, pars 507.01, 509.01, 510.06, 511.05; see, also, Callanan Ind. v Sovereign Constr. Co., 44 AD2d 292; Preisler v Velasquez, 65 Misc 2d 703). Damiani, J. P., Titone, Shapiro and Cohalan, JJ., concur.